DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-22 are pending.  Claims 1, 9 and 20 are independent.
Claim Objections
Claim 18-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot refer to itself and should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  
Claim Rejections - 35 USC § 112
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 16 recites the limitation "aluminosilicate" in claim 9.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, independent claim 9 recites 5-10% zeolite and it is unclear and indefinite how interpret claim 16 depending from claim 9 when it recites 60-80% aluminosilicate which is outside the scope of the 5-10% zeolite of the independent claim 9 from which claim 16 depends.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US 7,632,799).
	Bach et al. (US 7,632,799) teach an automatic dishwashing detergent (see col.19,ln.19) comprising a granule wherein the core unit comprises an enzyme layered over an inert core particle (see claims 1-6) encompassing the enzyme granule core of the independent claims 1, 9 and 20.  

	Col.11, recites the same enzymes in claims 2 and 11.   
	Regarding the pigment layer surrounding the enzyme layer, see col.13,ln.13 teaching an outer lubrication layer comprising PEG watersoluble polymer, an ethoxylated fatty alcohol nonionic surfactant (also encompassing claim 14) in an amount of upto 50% (see col.16,ln.49), and an aluminosilicate selected from the group consisting of a zeolite and a kaolin is taught in col.17,ln.45 in an amount of 5-80% encompassing claim 16 and the ranges of the independent claims 1, 9 and 20.  Col. 8,ln.40-45 teaches the coating comprises the pigments and lubricants in the same layer as is required by the claims. 
	Bach do not specifically teach their granule excludes titanium dioxide as is required by claim 1.  Examiner notes that col.8,ln.40-45 teach that suitable pigments include, but are not limited to, finely divided whiteners, such as titanium dioxide or kaolin, coloured pigments, watersoluble colorants, as well as combinations of one or more pigments and water soluble colorants.  See also col.12,ln.60-65 describing the pigment coatings may include titanium dioxide or kaolin thus, guiding one of ordinary skill to the claimed selection without titanium dioxide as is taught in Example 2 with just Kaolin without the titan.
	Bach do not teach the watersoluble PVP in the pigment layer as is required by claims 3 and 12.  Examiner notes that Bach (see col.3,ln.66) teaches PVP with the 
	Finally, Bach do not teach wherein the granule has a Hunter color L-value of greater than 50 as is required by claims 9 and 20.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed granule without titanium dioxide and having the claimed properties of Hunter color L value greater than 50 because Bach et al. teach a similar granule having a core enzyme layer coated with a pigment layer comprising the same components as claimed in an analogous automatic dishwashing detergent and similar ingredients would obviously result in similar properties of Hunter color Lvalues.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2014/205161 A1) in view of Bauer et al. (US 7,132,390 B2).
	Becker et al. (WO 2014/205161 A1) teach a dishwashing detergent (see claim 18 and page 23) granule having an L-value whiteness of 73 (see page 48,ln.13) with an enzyme core (see page 48, ln.8) and teach the enzyme core (see the 3rd col. In the table under example 3 ranges from 8 to 20 w/w% of the enzyme layer which encompasses the claimed enzyme layer comprising between 10%-30% of the total granule composition.  The enzymes described on pages 30-32 encompass the list in claims 2 and 11.

	Becker et al. do not exemplify a granule without titanium dioxide as is required by claim 1. Examiner notes that page 10,ln.25-30, Becker et al. teach similar clays include phyllosilicates in general.  
	In the analogous art of cleaning dishes, (see col.1, ln.1-20) Bauer et al. (US 7,132,390 B2) teach phyllosilicate adsorbates generally have a Hunter whiteness L value of from 80-100.  See col.2,ln.1-30.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Becker et al. and exclude titanium dioxide as required by claim 1, because Bauer et al. teach a similar dishwashing detergent having similar properties of Hunter color Lvalues as is achieved by Becker et al. can similarly be achieved with the phyllosilicates already mentioned in Becker et al. page 10,ln.25-30.  One of ordinary skill is motivated to combine the teachings of Becker et al. with that of Bauer et al. since both are in the analogous art of dishwashing detergents in general.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761